 Case 1:18-cv-00755-JTN-SJB ECF No. 73 filed 02/06/20 PageID.394 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

GRG VENTURES, LLC,
       Plaintiff,                                    Case No. 1:18-cv-755H
v.                                                   HON. JANET T. NEFF
DBEC, LLC,
       Defendant.
____________________________/
                DEFENDANT’S PRE-MOTION CONFERENCE REQUEST
                      RE: MOTION TO SET ASIDE DEFAULT

       Defendant, DBEC, LLC, through its attorneys Cramer, Minock & Sweeney, PLC,

requests a pre-motion conference related to Defendant’s proposed Motion to Set Aside Default.

                          Basis for Request for Pre-Trial Conference

       The sixth circuit has found a motion to set aside default and default judgment to be a

dispositive issue. See Victoria's Secret Stores v. Artco Equip. Co., Inc., 194 F.Supp.2d 704, 714–

15 (S.D.Ohio 2002).

                                   Facts/Procedural History

       On December 23, 2019, this Court entered an order granting Defendant’s former

counsels’ motion to withdraw (ECF No. 64). Among other things, the Court’s December 23,

2019 Order stated:

       Defendant DBEC, LLC shall, not later than January 22, 2020, secure counsel to
       appear on its behalf. If an appearance is not filed on behalf of Defendant DBEC,
       LLC by the above deadline, the Court will permit Plaintiff to move for an entry of
       default and for default judgment against Defendant DBEC, LLC.

DKT No. 64, p. 2.
 Case 1:18-cv-00755-JTN-SJB ECF No. 73 filed 02/06/20 PageID.395 Page 2 of 4



        Plaintiff filed its motion for entry of default on January 28, 2020 and on January 29, 2020

this Court entered default against Defendant (ECF Nos. 67 and 68). Defendant retained new

counsel, Cramer, Minock & Sweeney, PLC, on February 5, 2020. Defendant seeks an order

setting aside the January 29, 2020 Entry of Default.

                      Substantive Grounds of Motion to Set Aside Default

The criteria to be considered in applying the Rule 55(c) standard of good cause

        Rule 55(c), Fed.R.Civ.P., provides in relevant part: “For good cause shown the
        court may set aside an entry of default. Though the decision lies within the
        discretion of the trial court, exercise of that discretion entails consideration of
        whether (1) the default was willful, (2) a set-aside would prejudice plaintiff, and
        (3) the alleged defense was meritorious,

United Coin Meter Co. v. Seaboard Coastline RR., 705 F.2d 839, 844 (6th Cir. 1983)(internal
citations omitted).

        “[A] district court abuses its discretion in denying a motion to set aside an entry of

default when two of the three factors have been demonstrated by the defendant: the defendant

has a meritorious defense and no prejudice would result to the plaintiff if the matter were to go

forward.” O.J. Distrib., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 353 (6th Cir. 2003).

        In the present case, the delay caused by Defendant amounts to a total of fourteen (14)

days and setting aside the default would not result in prejudice, let alone undue prejudice, to

Plaintiff.

        In ruling on motion to set aside default under Rule 55(c), strong policy in favor of
        deciding cases on their merits outweighs any inconvenience to the court or
        plaintiff resulting from a relatively short delay...
See Shepard v. Claims Serv., Inc. v. William Darrah & Assoc., 796 F.2d 190 (6th Cir. 1986) and
Dassault Systemes, SA v. Childress, 663 F.3d. 832, 842 (6th Cir. 2011).
        Moreover, Defendant has pled a meritorious defense; to wit, Defendant has never made a

trademark use of “Game Room Guys” so as to meet the prerequisites of a trademark
 Case 1:18-cv-00755-JTN-SJB ECF No. 73 filed 02/06/20 PageID.396 Page 3 of 4



infringement or unfair competition cause of action. Under no interpretation of the facts could

Plaintiff prevail on its claims. ECF No 34, p. 171. See also ECF No. 35, p. 4.

       Defendant’s default was not by culpable or willful conduct, Defendant was tasked with

finding a new attorney in a foreign state. Defendant’s task was further complicated by the

extended Christmas and New Year holidays as well as handling family matters in connection

with the death of his brother-in-law. Ultimately, Defendant sought a referral from an attorney in

Illinois, relied upon the referral, and retained Cramer, Minock & Sweeney, PLC.

       For the reasons set forth above, Defendant is requesting a pre-motion conference in

connection with its proposed motion to set aside default and a scheduling order for briefing on

Defendant’s motion to set aside the default.

                                                     Respectfully Submitted,

                                                     CRAMER, MINOCK & SWEENEY, PLC

                                                     /s/ Ryan Sweeney
                                                     Ryan Sweeney (P70459)
                                                     Attorney for Defendant
                                                     339 East Liberty Street, Suite 200
                                                     Ann Arbor, MI 48104
                                                     (734) 668-2200 telephone
                                                     (734) 668-0416 facsimile
                                                     rsweeney@cramerminock.com
Dated: February 5, 2020.
 Case 1:18-cv-00755-JTN-SJB ECF No. 73 filed 02/06/20 PageID.397 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, hereby certify that on February 5, 2020, I electronically filed the foregoing document
with the Clerk of the Court using the ECF system which will send notification of such filing to all
parties through their counsel of record.


                                                     /s/ Ryan Sweeney
                                                     Ryan Sweeney (P70459)
                                                     Cramer, Minock & Sweeney, P.L.C.
                                                     339 East Liberty, Suite 200
                                                     Ann Arbor, MI 48104
                                                     (734) 668-2200 telephone
                                                     (734) 668-0416 facsimile
                                                     rsweeney@cramerminock.com

Dated: February 5, 2020
